
	
		I
		111th CONGRESS
		1st Session
		H. R. 3406
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2009
			Mr. Blumenauer (for
			 himself and Ms. Ginny Brown-Waite of
			 Florida) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  from gross income amounts reimbursed by an individual’s employer for certain
		  dietary supplements and meal replacement products.
	
	
		1.Short titleThis Act shall be known as the
			 Tax Equity for Meal Replacements and
			 Supplements Act of 2009.
		2.Exclusion from
			 gross income of amounts reimbursed by an employer for certain dietary
			 supplements and meal replacement products
			(a)In
			 generalSection 105 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
				
					(k)Qualified
				dietary supplements and meal replacement products treated as medical
				careFor purposes of
				subsection (b), the term medical care includes—
						(1)dietary
				supplements, as defined in section 201(ff) of the Federal Food, Drug, and
				Cosmetic Act—
							(A)that are permitted
				under section 403(r)(5)(D) of such Act to bear labeling making a claim
				described in such section (relating to health claims), or
							(B)that are permitted
				by the Food and Drug Administration to bear labeling making a claim that
				characterizes the relationship of a nutrient to a disease or a health-related
				condition and which does not meet the standard set forth in section
				403(r)(3)(B)(i) of the Federal Food, Drug, and Cosmetic Act, and
							(2)meal replacement
				products that may, under section 403 of the Federal Food, Drug, and Cosmetic
				Act, bear labeling providing that the products are low fat and are a good
				source of protein, fiber, and multiple essential vitamins and minerals,
				and—
							(A)that are
				permitted, under section 403(r)(3) of the Federal Food, Drug, and Cosmetic Act,
				to bear labeling making a claim described in such section (relating to health
				claims), or
							(B)that are permitted
				by the Food and Drug Administration to bear labeling making a claim that
				characterizes the relationship of a nutrient to a disease or a health-related
				condition and which does not meet the standard set forth in section
				403(r)(3)(B)(i) of the Federal Food, Drug, and Cosmetic
				Act.
							.
			(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
